*204The opinion of the court was delivered by
Horton, C. J.:
On the 10th day of December, 1879, plaintiff filed his petition in the district court of Smith county, to enjoin the defendant from selling or otherwise disposing of a certain promissory note of $300, and a chattel mortgage given to secure the same, all executed by plaintiff to defendant in 1879, in part payment of seventeen horses bought during that year of defendant by plaintiff. A temporary injunction was allowed by the probate judge of the county, on the same day the petition was filed. Application was made on December 30th, 1879, to the district judge of the district embracing Smith county, to vacate and dissolve this injunction. Upon a hearing at chambers, the motion was sustained and the injunction dissolved. This ruling the plaintiff seeks to have reversed.
'It is conceded that the original petition was insufficient to support the injunction, but on Dec. 29th, 1879, an amended petition was filed. Both petitions were before the judge on the application to dissolve, and plaintiff claims that as he had a right to file an amended petition, and as such amended petition stated a good cause for an injunction, the motion should have been overruled and the injunction continued. Treating the amended petition as a petition and an affidavit, we see no error in the ruling of the judge in dissolving the injunction. It was improvidently granted in the first instance. A state of facts true on December 29th, 1879, the date of the jurat to the amended petition, may not have existed on December 10th, many days prior; hence, it cannot be said that the amended petition sustained the original injunction. Where an amended petition is filed to sustain an injunction theretofore granted, and to supply omissions or other defects in the original petition, and no other affidavits are presented to uphold the order of injunction, the oath thereto should show that the facts therein alleged are true at the date of the filing of the amended petition, and were also true at the filing of the original petition. The district judge, in his discre*205tion, might have allowed the defendant time to file counter affidavits to the amended petition, and if it had not been overborne by an adverse showing, the injunction might have been continued. As the amended petition only purported to be true on December 29th, 1879, we cannot interfere with the order of the judge holding it insufficient. The judge had no right to refuse to consider the petition of December 29th as an amended petition, but his action was an immaterial error, as the facts therein stated were only alleged to be true on December 29th, long after the granting of the order of injunction intended to be upheld by such petition.
The order of the district judge will be affirmed.
All the Justices concurring.